DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 is allowable. The restriction requirement as set forth in the Office action mailed on 03/03/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/03/2021 is withdrawn.  Claims 12-13, directed to inventions requiring all the limitations of claim 2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1 and 9-11, directed to inventions that do not require the protein of claim 2, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 1 and 9-11 directed to inventions that were non-elected without traverse.  Accordingly, claims 1 and 9-11 have been cancelled.

Claim Status
The amendment of 06/15/2022 has been entered. Claims 2, 4-8, and 12-13 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejection of claims 2 and 4-8 under 35 U.S.C. 112(b) as being indefinite for reciting a broad and narrow limitation in the same claim and for indefinite language is withdrawn in light of the amendment of 06/15/2022, which amended claim 2 to be definite.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	IN THE CLAIMS:
	Please cancel claims 1 and 9-11.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the modified sarcosine oxidase of claim 2 is found in the teachings of Nishiya, as discussed in the previous Office action. Nishiya teaches sarcosine oxidases with more than 80% identity with SEQ ID NO.: 2 that have reduced reactivity to l-proline but does not teach or suggest the N320/G324 variant recited in the amended claims. As such, claim 2 is free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2, 4-8, and 12-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/27/2022